Dismissed and Memorandum Opinion filed October 23, 2003








Dismissed and Memorandum Opinion filed October 23,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00754-CV
____________
 
BRUCE ENNIS, M.D., BRUCE ENNIS
M.D., P.A., and HOUSTON CARDIOVASCULAR CONSULTANTS, Appellants
 
V.
 
ERIC BARRINGTON DAVIS, M.D.
 and E. BARRINGTON
DAVIS, M.D.,P.A., Appellees
 

 
On Appeal from the 165th
District Court
Harris County, Texas
Trial Court Cause No. 00-51533
 

 
M E M O R A N D U M  
O P I N I O N
This is an appeal from a judgment signed March 31, 2003.  On October 10, 2003, appellants filed a
motion to dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed October 23, 2003.
Panel consists of Chief Justice Brister and Justices Anderson and Seymore.